Citation Nr: 1730864	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected insufficient sphincter control with bowel incontinence.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from September 1958 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO, inter alia, granted service connection for insufficient sphincter with bowel incontinence, and assigned a 10 percent rating effective July 27, 2009, the date of claim.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in March 2011.

In June 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 

In September 2011, the Board granted an initial 30 percent disability rating for insufficient sphincter control with bowel incontinence, effective July 27, 2009.  The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claim to the Board for further proceedings consistent with the decision. 

In September 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the bowel incontinence disability(consistent with Rice v Shinseki, 22 Vet. App. 447 (2009)), and remanded both claims to the RO for further action, to include additional development of the evidence and for consideration of a TDIU on an extra-schedular basis.  After completing the requested development, the RO denied each claim (as reflected in a June 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In October 2015, the Board granted an initial 60 percent disability rating for insufficient sphincter control with bowel incontinence, effective July 27, 2009 and remanded the TDIU claim for further evidentiary development.  After accomplishing further development, the RO continued to deny the claim (as reflected in the May 2017 SSOC) and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran' s service-connected insufficient sphincter control with bowel incontinence has been rated as 60 percent disabling since the July 27, 2009 effective date of the award of service connection for the disability.   

3.  Competent medical and credible lay evidence of record is, at least, relatively evenly balanced on the question of whether the Veteran's service-connected insufficient sphincter control with bowel incontinence has rendered him unable to obtain or retain substantially gainful employment since July 27, 2009.



CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to service-connected insufficient sphincter control with bowel incontinence, from July 27, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the fully favorable disposition of the TDIU claim, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

By way of history, the Veteran filed a service connection for bowel incontinence secondary to hemorrhoids on July 27, 2009.  The RO granted service connection for insufficient sphincter with bowel incontinence and assigned a 10 percent disability rating, effective July 27, 2009.  The Veteran perfected his appeal with respect to the initial disability rating assigned to his service-connected insufficient sphincter with bowel incontinence.  In a September 2013 decision, the Board expanded the appeal to include the matter of entitlement to a TDIU.  As the TDIU claim has been determined to be component of the Veteran's claim for a higher initial rating  or insufficient sphincter with bowel incontinence, the applicable period under consideration with respect to the  TDIU matter is from July 27, 2009. 

Where the schedular rating is less than total, a total disability ratingsfor compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

The record shows that the Veteran's service-connected insufficient sphincter control with bowel incontinence has been rated as 60 percent disabling for the entire period under consideration with respect to the claim on appeal.  Thus, the percentage requirements for the award of a schedular TDIU due to this disability, pursuant to the provisions of 38 C.F.R. § 4.16(a), are met..  Thus, the remaining question is whether tis disability has rendered him rendered him unemployable. 

 VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992). 

 The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361   (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether a veteran is capable of performing the physical and/or  mental acts required for gainful employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363  .

 In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran asserts that his service-connected insufficient sphincter control with bowel incontinence results in him being unable to secure and follow substantially gainful employment.  In this regard, the Veteran has explained that he experiences difficulties related to this condition on a daily basis.  Reportedly, he has no control over his bowel movements and he has no indications of when an episode may come on.  He wears adult diapers and special absorbent pads to help control and contain his bowel movements.  The Veteran asserts that he has to change his padding or diaper at least three to six times per day due to his episodes, and that he requires at least 20 to 30 minutes to fully and properly clean himself up before he can continue on with his daily routine.  The padding and diapers are limited in the assistance they provide as they do not assist with the odor or additional leakage that follows an episode. 

Evidence of record reflects that the Veteran has a bachelor's degree in education.  See Application for Increased Compensation Based on Unemployability, VA 21-8940, dated in December 2013.  He was a teacher from August 1967 to December 1994.  He also worked for a pharmacy as a deliverer from December 1994 to January 1996.  The Veteran noted that he did not leave his last job due to his disability.

A July 2008 report from a private physician, Dr. T., notes that the Veteran had complained of incontinence and constipation. The Veteran had indicated loss of control especially at night when he had fecal material on his underwear. The Veteran also reported diarrhea following disimpaction. An anorectal examination revealed a slightly lax sphincter tone.  The examiner's impression was slight decrease in sphincter tone and overflow incontinence secondary to impaction. 

On VA examination in September 2010, the Veteran reported experiencing chronic constipation and indicated that stool leakage began approximately 10 years prior.  He reported that he could go 3 to 5 days without a bowel movement, and noted that he had impaction of stool where he had to dig out stools at times.  He indicated that he was unable to state how often he had stool leakage, but noted that he wore a pad for stool incontinence if wearing a good suit.  On physical examination, there were no current external hemorrhoids, evidence of fecal leakage, or evidence of bleeding or rectal prolapsed.  Sphincter tone was reduced.  The examiner diagnosed chronic constipation with impacted bowel. 

In a March 2011 statement, the Veteran wrote that he had been wearing a pad since late November 2010.  He reported six extensive leakages and on and off involuntary leakage. 

During the June 2011 Board hearing, the Veteran testified that he started wearing pads full time in December 2010 due to his fecal leakage.  He indicated that he sometimes changed these pads 2 to 3 times a day, but there were some days he did not need to wear or change a pad.  The Veteran noted that these pads were prescribed by VA.  Prior to using pads, the Veteran indicated that he used toilet paper for his leakage problems. 

In a June 2011 statement, the Veteran's wife indicated that she had been washing the Veteran's soiled underwear with fecal content for more than 10 years, and that he gotten a small amount of fecal leakage on the bed sheets.  She indicated that as of December 2010, he had been forced to wear a diaper pad every day because he had experienced extensive leakage from time to time.  She reported that when they were away from the home, he had experienced leakage that necessitated changing his underwear and thus, he has had to carry a few pads in the trunk of the vehicle.  She also continued that several times he had a few episodes occur which he was not
aware that involved extensive leakage and eventually the odor gave an explanation of leakage.  She also submitted a June 2011 calendar where she tracked the Veteran's bowel movements and leakage.  This calendar reflected approximately 10 days of self-reported minimal, moderate, and extensive leakage.  Extensive leakage was indicated on half of these notations.

A February 2011 VA treatment record shows that the Veteran had been referred to gastroenterology for evaluation of chronic constipation.  He was prescribed MiraLax.  A follow-up December 2011 VA treatment record shows that the Veteran presented complaining of fecal incontinence.  Follow up VA treatment records showed an assessment of bowel problems consisting of constipation and fecal incontinence.  A May 2014 VA treatment records showed that the Veteran complained of leakage.  He wore 5 to 6 diapers a day and took Miralax every day.  Moreover, an October 2014 VA treatment records showed that the Veteran was still having stool seepage.  However, while it used to be super intense, it was now described as moderate.  The impression was chronic constipation with fecal incontinence. 

The report of an August 2013 private employability evaluation, conducted by a proclaimed vocational expert,  reflects that the Veteran reported his most serious issue was lack of control of the bowels with no warning or insufficient warning of movements.  Loss of bowel control occurred at least five times a month once a week and ranged as high as 12 times a month, with varying degrees.  For these episodes he had no warning as to when they would occur and no control once they did.  There was physical and olfactory evidence.  It would take at least 15 minutes and up to 30 minutes for the Veteran to clean himself up and access clean pads and clothing.  The vocational expert determined that on this basis, the issue, so far as employment and earning capacity, was temporary absence, loss of productivity, and repetitive odor offensive to any work-place setting for which the Veteran may qualify.  The vocational expert determined that this deficit was critical in considering the Veteran's employability or lack thereof.  A ten percent or more of the work day "off task," separate and apart from scheduled work breaks and particularly occurring on an unanticipated, unscheduled basis, compromises the ability to successfully maintain competitive employment.  The resultant odor would compromise any workplace setting and would also endanger the health of co-workers through the potential spread of fecal matter.  The vocational expert concluded that considering the Veteran's recent and relevant compensation and pension exams, his self-reports, his lack of any recent or relevant work he can still perform, and the medical records taken as whole, there is no evidence to establish a functional basis that would allow the Veteran to obtain and maintain substantially gainful employment, even unskilled employment.  Therefore, he opined that it is at least as likely as not that the Veteran's service-connected insufficient sphincter with bowel incontinence have rendered him unable to obtain and maintain a substantially gainful occupation dating back to when his functional limitations were well identified and recognized in a VA assessment in January 2001.  

In March 2015, the Veteran was afforded another VA examination.  The examiner noted that the electronic claims file had been reviewed.  The Veteran then reported chronic constipation with fecal leakage.  He averaged 2 to 3 pads daily.  The Veteran also took continuous medications for such disorder.  The examiner noted that the Veteran had leakage necessitating wearing a pad.  On examination, there was lax anal sphincter, but no leakage on pad at 11:00 am and pad had been on since 8:00 am.  The examiner also indicated that the Veteran was able to perform light and sedentary activities and that there was no significant change in severity since 2009. 

A follow up April 2015 treatment record includes a notation as to a long standing history of stool incontinence since 2003. The Veteran was still on MiraLax for chronic constipation.

A VA medical addendum opinion dated in September 2016 indicates that the physician concurred with the August 2013 private vocational expert that the Veteran would need significant accommodations in order to be employable due to time needed for self-care for gastrointestinal dysfunction.  However, he noted that this disorder did not directly limit work abilities, if given time for self-care.  He determined that there is no impairment in using extremities or sitting.  

The above-cited evidence clearly reflects that the Veteran's insufficient sphincter control with bowel incontinence has a significant effect on his ability to work.  Specifically, the competent medical and credible lay evidence indicates that this disability has resulted in loss of bowel control at a minimum of five times a month and can range as high as twelve times a month.  He has no warning when he loses control over his bowels.  Such evidence reflects that he has had to change his diaper or pads up to five times in one day.  The Board finds it persuasive that the private medical expert in August 2013 opined that it is at least as likely as not that the Veteran's service-connected insufficient sphincter with bowel incontinence have rendered him unable to obtain and maintain substantially gainful occupation dated back to when his functional limitations were well identified and recognized in a VA assessment in January 2001.  The vocational expert supported his opinion by noting that the Veteran's issue with respect to employment is that the Veteran's insufficient sphincter control with bowel incontinence would result in temporary absence, loss of productivity, and repetitive odor offensive to any work-place setting and that these deficits are critical in considering his employability.  The vocational expert explained that the Veteran's disability would result in ten percent or more of the work day "off task," separate and apart from scheduled work breaks and would occur on an unanticipated, unscheduled basis, compromising the ability to successfully maintain competitive employment.  He also determined that resultant odor would compromise any workplace setting and the fecal leakage would also endanger the health of co-workers through the potential spread of fecal matter.  Furthermore, although a VA physician in August 2016 opined that the Veteran's gastrointestinal dysfunction does not directly limit work abilities if given time for self-care, he agreed with the private vocational expert that the Veteran would need significant accommodations in order to be employable due to time needed for self-care. 

Based on the evidence of record, to particularly include the findings and conclusions of the private vocational expert and the VA physician in October 2016, as well as the lay assertions of the Veteran and his wife, it appears to the Board that the Veteran would not be able to maintain any form of substantially gainful employment based on the significant accommodations required due to his  service-connected insufficient sphincter control with bowel incontinence.  Accordingly, the evidence is at least relatively evenly balanced on the question of  whether the Veteran's service-connected insufficient sphincter control with bowel incontinence has rendered him unable to secure or follow a substantially gainful occupation since the effective date of the award of service connection. 

As a final point, the Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16 (a); Geib  v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)). However, as medical examiners are responsible for providing a full description of the functional effects of disability upon a person's ordinary activity (see 38 C.F.R. § 4.10 (2016)), and have done so here, the findings, comments and opinions of VA examiners, as well as the private vocational expert, have appropriately been considered as pertinent evidence, along with the Veteran's competent assertions, in determining whether he is able to  perform the acts required for substantially gainful employment. While such evidence is not dispositive, the Board finds that it is sufficient to warrant application of the benefit-of-the-doubt doctrine.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107;  Gilbert, 1 Vet. App. at 53-56.

Considering the evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due to the Veteran's sphincter control disability are met from the effective date of the award of service connection for that disability.








	(CONTINUED ON NEXT PAGE)




ORDER

A TDIU due to service-connected insufficient sphincter control with bowel incontinence, from July 27, 2009, is granted, subject to legal authority governing the payment of compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


